NOTICE OF ALLOWANCE
EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claim 2 is cancelled.  Claims 1 and 3-16 are pending and under examination.  

Priority
This instant application is a national stage entry of PCT/EP2018/081775 filed on 11/19/2018, which claims priority from European application EP18150585.0 filed on 1/8/2018 and PCT/CN2017/115580 filed on 12/12/2017.  

Examiner’s Note
Applicant's amendments and arguments filed 08/11/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 

Terminal Disclaimer
The terminal disclaimers filed on 08/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As indicated in the non-final rejection from 5/13/2021, if applicant responded reasonably to the rejection under USC 112(b) and the obviousness-type double patenting rejections, then the claims would be in condition for allowance.  The applicant responded with terminal disclaimers and an amendment to correct the 112(b) issues.  
The prior art does not teach or does not motivate the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 3-16 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613